Exhibit 10.3
 

--------------------------------------------------------------------------------














EMPLOYEE MATTERS AGREEMENT






By and Between






GRAHAM HOLDINGS COMPANY






and






CABLE ONE, INC.










Dated as of June 16, 2015










 
 

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page




ARTICLE I


Definitions


SECTION 1.01.
Definitions
1





ARTICLE II


General Principles


SECTION 2.01.
Cable Employees
8
SECTION 2.02.
Liabilities
8
SECTION 2.03.
Benefit Plans
9
SECTION 2.04.
Payroll Services
9





ARTICLE III


Annual Incentive Plans; Long-Term Incentive Plans


SECTION 3.01.
Cable Annual Incentive Plans
9
SECTION 3.02.
Cable Long-Term Incentive Plans
9





ARTICLE IV


Service Credit


SECTION 4.01.
Graham Benefit Plans
10
SECTION 4.02.
Cable Benefit Plans
10





ARTICLE V


Severance


SECTION 5.01.
Severance Liabilities
10





ARTICLE VI


Certain Welfare Benefit Plan Matters


SECTION 6.01.
Graham Welfare Plans
10
SECTION 6.02.
Cable Welfare Plans
11
SECTION 6.03.
Allocation of Welfare Benefit Claims
12
SECTION 6.04.
COBRA
12



 
i

--------------------------------------------------------------------------------


 
ARTICLE VII


Long-Term Disability


SECTION 7.01.
Benefits
13
SECTION 7.02.
Return to Work
13





ARTICLE VIII


Defined Benefit Pension Plans


SECTION 8.01.
Graham Pension Plan
13
SECTION 8.02.
Graham Defined Benefit SERP
14
SECTION 8.03.
No Distributions
14
SECTION 8.04.
Limitation of Liability
15





ARTICLE IX


Defined Contribution Plans


SECTION 9.01.
Cable 401(k) Plan
15
SECTION 9.02.
Trust-to-Trust Transfer
15
SECTION 9.03.
Employer 401(k) Plan Contributions
16
SECTION 9.04.
Cable Defined Contribution SERP
16
SECTION 9.05.
No Distributions
16
SECTION 9.06.
Limitation of Liability
17





ARTICLE X


Nonqualified Deferred Compensation


SECTION 10.01.
Graham Deferred Compensation Plan
17
SECTION 10.02.
No Distributions
17
SECTION 10.03.
Limitation of Liability
17
SECTION 10.04.
Individual Deferred Compensation Arrangement
18





ARTICLE XI


Medical Flexible Spending Arrangements;
Medical Insurance Premiums


SECTION 11.01.
Cafeteria Plan
18
SECTION 11.02.
Remittances of Premiums and FSA Contributions
18
SECTION 11.03.
Liabilities
19

 
 
ii

--------------------------------------------------------------------------------

 


ARTICLE XII


Graham Equity Compensation Awards


SECTION 12.01.
General Provisions
19
SECTION 12.02.
Treatment of Outstanding Graham Stock Options Held by Cable Employees or Former
Cable Employees
19
SECTION 12.03.
Treatment of Outstanding Graham Restricted Shares Held by Graham Employees or
Cable Employees
20
SECTION 12.04.
Employee Withholding Tax Obligations
20
SECTION 12.05.
Employer Tax Obligations; Tax Deductions
20
SECTION 12.06.
Forfeited Restricted Shares
21
SECTION 12.07.
Reports
21





ARTICLE XIII


Benefit Plan Reimbursements; Indemnification


SECTION 13.01.
Benefit Plan Indemnification
21
SECTION 13.02.
Cable Reimbursement of Graham for Post-Separation Welfare Plan Continuation
Coverage
22





ARTICLE XIV


Cooperation; Production of Witnesses


SECTION 14.01.
Cooperation
24
SECTION 14.02.
Production of Witnesses; Records
24





ARTICLE XV


Termination


SECTION 15.01.
Termination
24
SECTION 15.02.
Effect of Termination
24





ARTICLE XVI


Indemnification


SECTION 16.01.
Incorporation of Indemnification Provisions of Separation Agreement
25





ARTICLE XVII


Further Assurances and Additional Covenants


SECTION 17.01.
Further Assurances
25



 
iii

--------------------------------------------------------------------------------


 
ARTICLE XVIII


Miscellaneous


SECTION 18.01.
Administration
26
SECTION 18.02.
Data Privacy
26
SECTION 18.03.
Section 409A
26
SECTION 18.04.
Confidentiality
26
SECTION 18.05.
Counterparts; Entire Agreement; Corporate Power
26
SECTION 18.06.
Governing Law; Jurisdiction
26
SECTION 18.07.
Assignability
26
SECTION 18.08.
No Third-Party Beneficiaries
26
SECTION 18.09.
Notices
27
SECTION 18.10.
Severability
28
SECTION 18.11.
Headings
28
SECTION 18.12.
Survival of Covenants
28
SECTION 18.13.
Waivers of Default
29
SECTION 18.14.
Specific Performance
29
SECTION 18.15.
Amendments
29
SECTION 18.16.
Interpretation
29



 
 
 
 
iv

--------------------------------------------------------------------------------

 



EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of June 16, 2015, by and
between GRAHAM HOLDINGS COMPANY, a Delaware corporation (“Graham”), and CABLE
ONE, INC., a Delaware corporation (“Cable”, and together with Graham, the
“Parties”).


R E C I T A L S


WHEREAS the Parties are entering into the Separation and Distribution Agreement
(the “Separation Agreement”) concurrently herewith, pursuant to which Graham
intends to distribute to its shareholders its entire interest in Cable by way of
a stock dividend to be made to holders of Graham Common Stock (as defined below)
(the “Distribution”); and


WHEREAS the Parties wish to set forth their agreements as to certain matters
regarding employment, compensation, employee benefits and arrangements with
non-employee service providers.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:




ARTICLE I


Definitions


SECTION 1.01.  Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings.  All capitalized terms used but not defined
herein shall have the meanings assigned to them in the Separation Agreement
unless otherwise indicated.


“Action” shall mean any claim, demand, action, suit, countersuit, arbitration,
inquiry, proceeding or investigation by or before any Governmental Authority or
any Federal, state, local, foreign or international arbitration or mediation
tribunal.


“Adjusted Graham Option” has the meaning set forth in Section 12.02.


“Administrative Costs” has the meaning set forth in Section 13.02.


“Ancillary Agreements” shall mean the TSA, TMA and any other instruments,
assignments, documents and agreements executed in connection with the
implementation of the transactions contemplated by this Agreement.


“Applicable Exchange” shall mean, with respect to Graham Common Stock, the New
York Stock Exchange, and, with respect to Cable Common Stock, the New York Stock
Exchange, or, in either case, such other securities exchange as may, at the
applicable time, be the principal market for the Graham Common Stock or the
Cable Common Stock, as the case may be.
 
 

--------------------------------------------------------------------------------


 
“Benefit Plan” shall mean any plan, program, policy, agreement, arrangement or
understanding that is an employment, consulting, deferred compensation,
executive compensation, incentive bonus or other bonus, employee pension, profit
sharing, savings, retirement, supplemental retirement, stock option, stock
purchase, stock appreciation right, restricted stock, restricted stock unit,
deferred stock unit, other equity-based compensation, severance pay, retention,
change in control, salary continuation, life, death benefit, health,
hospitalization, sick leave, vacation pay, disability or accident insurance or
other employee benefit plan, program, agreement or arrangement, including any
“employee benefit plan” (as defined in Section 3(3) of ERISA) (whether or not
subject to ERISA), but excluding any plan, program, policy, agreement,
arrangement or understanding providing for benefits in respect of workers’
compensation claims.


“Cable” has the meaning set forth in the preamble.


“Cable 401(k) Plan” has the meaning set forth in Section 9.01.


“Cable Benefit Plan” shall mean any Benefit Plan sponsored or maintained by any
member of the Cable Group, or to which any member of the Cable Group is a party,
or in which any Cable Employee or Former Cable Employee participates by reason
of such current or former employment with a member of the Cable Group, other
than a Graham Benefit Plan.


“Cable Cafeteria Plan” has the meaning set forth in Section 11.01.


“Cable Common Stock” shall mean the common stock, $0.01 par value per share, of
Cable.


“Cable Defined Benefit SERP” has the meaning set forth in Section 8.02.


“Cable Defined Contribution SERP” has the meaning set forth in Section 9.04.


“Cable Deferred Compensation Plan” has the meaning set forth in Section 10.01.


“Cable Employee” shall mean, as of any applicable date, each Employee employed
by a member of the Cable Group, including any individual who is not actively at
work due to a leave of absence (including vacation, holiday, illness, injury or
short-term disability but excluding, until such time as provided in Section
7.01, any Cable LTD Employee) from which such employee is permitted to return to
active employment in accordance with the Cable Group’s personnel policies, but
excluding any Former Cable Employee.


“Cable Group” shall mean (a) Cable, (b) each Person that will be a Subsidiary of
Cable immediately prior to the Distribution, including the entities set forth on
Schedule III of the Separation Agreement under the caption “Subsidiaries” and
(c) each Person that becomes a Subsidiary of Cable after the Distribution,
including in each case any Person that is merged or consolidated with and into
Cable or any Subsidiary of Cable.
 
 
2

--------------------------------------------------------------------------------


 
“Cable Indemnitees” shall mean Cable, each other member of the Cable Group and
each of their respective former and current directors, officers and Employees,
and each of the heirs, executors, successors and assigns of any of the
foregoing.


“Cable LTD Employee” shall mean any Employee of the Cable Group who, as of the
Distribution, is receiving long-term disability benefits under the Graham LTD
Plan or who becomes eligible under the terms of the Graham LTD Plan to receive
such benefits as a result of a “disabling event” (within the meaning of the
Graham LTD Plan) occurring prior to the Distribution.


“Cable Restricted Share” shall have the meaning set forth in Section 12.03.


“Cable Service Provider” shall mean, as of an applicable date, each Service
Provider providing services to a member of the Cable Group.


“Cable Welfare Plan” has the meaning set forth in Section 6.01.


“COBRA” shall mean the U.S. Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.


“COBRA Employees” shall mean Pre-Distribution COBRA Employees, Continuation
Period COBRA Employees and Post-Continuation Period COBRA Employees.


“COBRA Liabilities” has the meaning set forth in Section 6.04.


“COBRA Premium Amounts” has the meaning set forth in Section 6.04.


“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.


“Continuation Coverage” has the meaning set forth in Section 6.01.


“Continuation Period” has the meaning set forth in Section 6.01.


“Continuation Period COBRA Employees” has the meaning set forth in Section 6.04.


“Distribution” has the meaning set forth in the recitals.


“Distribution Ratio” shall mean the number of shares of Cable Common Stock to be
distributed in respect of each share of Graham Common Stock in the Distribution,
which ratio shall be determined by the Graham Board of Directors prior to the
Distribution.
 
 
3

--------------------------------------------------------------------------------


 
“Employee” shall mean any individual employed by another Person.


“Employment Taxes” shall mean all fees, Taxes, social insurance payments or
similar contributions to a fund of a Governmental Authority with respect to
wages or other compensation of an Employee or Service Provider.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


“Equity Awards” shall mean Graham Options, Graham Restricted Shares and Cable
Restricted Shares.


“Former Cable Employee” shall mean, as of any applicable date, each individual
who is a former Employee of a member of the Cable Group; provided that, in the
case of any former Employee of a member of the Cable Group who, following
termination of such employment, becomes an Employee of the Graham Group, such
Employee shall only be considered a Former Cable Employee with respect to
Liabilities relating to employment with the Cable Group; provided further that
any such former Employee of a member of the Cable Group who, on or prior to the
Distribution becomes an Employee of the Graham Group, shall not be considered a
Former Cable Employee for purposes of any of the following provisions:  Section
2.03 (relating to cessation of active participation in Graham Benefit Plans);
Section 2.04 (relating to termination of payroll services); the first sentence
of Section 6.01 (relating to post-Distribution participation in Graham Welfare
Plans); Section 6.01 (relating to cessation of participation in Graham Welfare
Plans); Section 8.01 (relating to cessation of active participation in the
Graham Pension Plan); Article VIII (relating to the Cable Defined Benefit SERP);
Section 9.01 (relating to transfer of account balances to the Cable 401(k)
Plan); Section 9.04 (relating to the Cable Defined Contribution SERP); Section
10.01 (relating to the Cable Deferred Compensation Plan); Article XII (relating
to treatment of Equity Awards) and Section 13.02 (relating to post-Distribution
participation in Graham Welfare Plans).


“Former Cable Service Provider” shall mean each individual or entity that is a
former Service Provider of a member of the Cable Group.


“Former Graham Employee” shall mean, as of any applicable date, each individual
who is a former Employee of a member of the Graham Group, excluding, except to
the extent provided in Section 2.02, any Cable Employee.


“FSA Amounts” has the meaning set forth in Section 11.02.


“Governmental Authority” shall mean any Federal, state, local, domestic, foreign
or international court, government, department, commission, board, bureau,
agency, official or other legislative, judicial, regulatory, administrative or
governmental authority.
 
 
4

--------------------------------------------------------------------------------


 
“Graham” has the meaning set forth in the preamble.


“Graham 401(k) Plan” has the meaning set forth in Section 9.01.


“Graham Benefit Plan” shall mean any Benefit Plan sponsored or maintained by any
member of the Graham Group or to which any member of the Graham Group is a
party.


“Graham Benefit Plan Rebates” has the meaning set forth in Section 13.02.


“Graham Cafeteria Plan” has the meaning set forth in Section 11.01.


“Graham Common Stock” shall mean the common stock, $0.01 par value per share, of
Graham.


“Graham Continuation Plans” has the meaning set forth in Section 6.01.


“Graham Deferred Compensation Plan” has the meaning set forth in Section 10.01.


“Graham Defined Benefit SERP” has the meaning set forth in Section 8.02.


“Graham Defined Contribution SERP” has the meaning set forth in Section 9.04.


“Graham Employee” shall mean, as of any applicable date, each Employee employed
by a member of the Graham Group, including any individual who is not actively at
work due to a leave of absence (including vacation, holiday, illness, injury,
short-term disability or long-term disability) from which such employee is
permitted to return to active employment in accordance with the Graham Group’s
personnel policies, but excluding any Former Graham Employee; provided that,
solely for the purposes of Article XII (relating to the treatment of Graham
Restricted Shares), the term “Graham Employee” shall include any non-Employee
director of the Graham Group.


“Graham Group” shall mean Graham and each of its Subsidiaries.


“Graham Indemnitee” shall mean Graham, each other member of the Graham Group and
each of their respective former and current directors, officers and Employees,
and each of the heirs, executors, successors and assigns of any of the
foregoing.


“Graham Life Insurance Plan” shall mean the Graham Holdings Company Life
Insurance Plan.


“Graham LTD Plan” shall mean the Graham Holdings Company Long-Term Disability
Plan.
 
 
5

--------------------------------------------------------------------------------


 
“Graham Option” has the meaning set forth in Section 12.01.


“Graham Price Ratio” shall mean the quotient obtained by dividing (a) the Graham
Post-Distribution Stock Value by (b) the Graham Pre-Distribution Stock Value.


“Graham Pension Plan” has the meaning set forth in Section 8.01.


“Graham Post-Distribution Stock Value” shall mean the simple average of the
volume weighted average per share price of Graham Common Stock trading on the
Applicable Exchange during Regular Trading Hours on the date of the Distribution
and the four Trading Days immediately following the date of the Distribution.


“Graham Pre-Distribution Stock Value” shall mean the simple average of the
volume weighted average per share price of Graham Common Stock trading “regular
way with due bills” on the Applicable Exchange during Regular Trading Hours on
the five Trading Days immediately preceding the date of the Distribution.


“Graham Restricted Shares” has the meaning set forth in Section 12.03.


“Graham Share Ratio” shall mean the quotient obtained by dividing (a) the Graham
Pre-Distribution Stock Value by (b) the Graham Post-Distribution Stock Value.


“Graham Welfare Plan” shall mean each Welfare Plan that is a Graham Benefit
Plan.


“Group” shall mean either the Graham Group or the Cable Group, as the context
requires.


“HCSA” shall mean the Health Flexible Spending Account under the applicable
Graham Continuation Plan.


“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.


“Health Reimbursement Account” has the meaning set forth in Section 6.01.


“Information” shall mean information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product) and other technical, financial,
Employee, Service Provider or business information or data.
 
 
6

--------------------------------------------------------------------------------


 
“Liabilities” shall mean any and all claims, debts, demands, actions, causes of
action, suits, damages, obligations, accruals, accounts payable, reckonings,
bonds, indemnities and similar obligations, agreements, promises, guarantees,
make whole agreements and similar obligations and other liabilities and
requirements, including all contractual obligations, whether absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising and including those arising under
any law, rule, regulation, Action, threatened or contemplated Action, order or
consent decree of any Governmental Authority or any award of any arbitrator or
mediator of any kind and those arising under any contract, commitment or
undertaking, including those arising under this Agreement, in each case, whether
or not recorded or reflected or required to be recorded or reflected on the
books and records or financial statements of any Person.  For the avoidance of
doubt, Liabilities (a) shall include attorneys’ fees, the costs and expenses of
all assessments, judgments, settlements and compromises and any and all other
costs and expenses whatsoever reasonably incurred in connection with anything
contemplated by the preceding sentence and (b) shall not include liabilities or
requirements related to Taxes.


“Person” shall mean an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability company, any other entity and any Governmental Authority.


“Post-Continuation Period COBRA Employees” has the meaning set forth in Section
6.04.


“Premium Amounts” has the meaning set forth in Section 11.02.


“Pre-Distribution COBRA Employees” has the meaning set forth in Section 6.04.


“Previously Funded Amounts” has the meaning set forth in Section 13.02.


“Regular Trading Hours” shall mean the period beginning at 9:30 A.M. New York
City time and ending at 4:00 P.M. New York City time.


“Run-Out Period” has the meaning set forth in Section 13.02.


“Run-Out Schedule” has the meaning set forth in Section 13.02.


“Service Provider” shall mean any individual or entity providing services for
another Person, whether as an independent contractor or other similar role
(other than as an Employee).


“Subsidiary” of any Person shall mean any corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided,
however, that (a) no Person that is not directly or indirectly wholly owned by
any other Person shall be a Subsidiary of such other Person unless such other
Person controls, or has the right, power or ability to control, that Person and
(b) solely for purposes of this Agreement, Cable and its Subsidiaries shall not
be considered Subsidiaries of Graham (or members of the Graham Group) prior to,
on or after the Distribution.
 
 
7

--------------------------------------------------------------------------------


 
“Taxes” shall mean all forms of taxation or duties imposed, or required to be
collected or withheld, including (but not limited to) all forms of income taxes,
social insurance charges, payroll tax payments or other tax-related amounts,
together with any related interest, penalties or other additional amounts.


“TMA” shall mean the Tax Matters Agreement dated as of the date of this
Agreement by and between Graham and Cable.


“Trading Day” shall mean the period of time during any given calendar day,
commencing with the determination of the opening price on the Applicable
Exchange and ending with the determination of the closing price on the
Applicable Exchange.


“TSA” shall mean the Transition Services Agreement dated as of the date of this
Agreement by and between Graham and Cable.


“Welfare Plan” shall mean each Benefit Plan that provides life insurance, health
care, dental care, accidental death and dismemberment insurance, disability,
severance, vacation, flexible spending accounts or other group welfare or fringe
benefits.


“Withholding Amount” shall have the meaning set forth in Section 12.04.




ARTICLE II


General Principles


SECTION 2.01.  Cable Employees.  All Cable Employees as of immediately prior to
the Distribution shall continue to be Cable Employees immediately following the
Distribution.


SECTION 2.02.  Liabilities.  Except as otherwise specifically provided in this
Agreement, the members of the Cable Group shall be responsible for all actual or
potential employment and other Liabilities with respect to Cable Employees and
Former Cable Employees arising prior to, at or after the Distribution relating
to periods during which such Cable Employees and Former Cable Employees were
employed by any member of the Cable Group.  Except as otherwise specifically
provided in this Agreement, the provisions of this Agreement do not apply to
Cable Service Providers and Former Cable Service Providers, and the members of
the Cable Group shall be responsible for all actual or potential Liabilities
relating to services provided by Cable Service Providers and Former Cable
Service Providers to members of the Cable Group, including (a) Liabilities
relating to the misclassification of any Person as a Service Provider and not as
an Employee of a member of the Cable Group, (b) Liabilities for Taxes (including
any Employment Taxes) with respect to such Cable Service Provider or Former
Cable Service Provider, (c) accounts payable owed to any Cable Service Provider
or Former Cable Service Provider and (d) any claims made by any Cable Service
Provider or Former Cable Service Provider with respect to benefits under any
Benefit Plan.  Except as otherwise specifically provided in this Agreement or as
relates to any periods of service for, or employment with, any member of the
Cable Group, the members of the Cable Group shall not be responsible for any
actual or potential employment and other Liabilities with respect to Graham
Employees, Former Graham Employees or current or former Service Providers of the
Graham Group, whether arising prior to, at or after the Distribution.
 
 
8

--------------------------------------------------------------------------------


 
SECTION 2.03.  Benefit Plans.  Except as otherwise specifically provided in this
Agreement or as may otherwise be provided in the TSA, as of the Distribution,
each Cable Employee and each Former Cable Employee (and each of their respective
dependents and beneficiaries) shall cease active participation in, and each
member of the Cable Group shall cease to be a participating employer in, all
Graham Benefit Plans, including the Graham Benefit Plans listed on Schedule
2.03, and, as of such time, Cable shall, or shall cause its Subsidiaries to,
have in effect such corresponding Cable Benefit Plans as are necessary to comply
with its obligations pursuant to this Agreement.  As of immediately following
the Distribution, except as otherwise specifically provided in this Agreement,
(a) Graham shall, or shall cause one or more members of the Graham Group to,
retain, pay, perform, fulfill and discharge all Liabilities arising out of or
relating to all Graham Benefit Plans, and (b) Cable shall, or shall cause one of
the members of the Cable Group to, retain, pay, perform, fulfill and discharge
all Liabilities arising out of or relating to all Cable Benefit Plans.


SECTION 2.04.  Payroll Services.  Subject to the TSA, prior to, at and after the
Distribution, the members of the Cable Group shall be solely responsible for
providing payroll services to the Cable Employees and Former Cable Employees.




ARTICLE III


Annual Incentive Plans; Long-Term Incentive Plans


SECTION 3.01.  Cable Annual Incentive Plans.  At and after the Distribution, the
members of the Cable Group shall retain all Liabilities with respect to any
annual bonus or other short-term incentive awards to or in respect of Cable
Employees and Former Cable Employees that relate to the year that includes the
Distribution under any Cable Benefit Plan, including any such awards under the
Benefit Plans that are set forth on Schedule 3.01.


SECTION 3.02.  Cable Long-Term Incentive Plans.  At and after the Distribution,
the members of the Cable Group shall retain all Liabilities with respect to any
long-term incentive awards to or in respect of Cable Employees and Former Cable
Employees under any Cable Benefit Plan that is a long-term incentive plan,
including any such awards under the Benefit Plans that are set forth on Schedule
3.02.
 
 
9

--------------------------------------------------------------------------------

 


ARTICLE IV


Service Credit


SECTION 4.01.  Graham Benefit Plans.  As of the Distribution, the service of
Cable Employees with any member of the Cable Group or any other employer, as
applicable, other than any member of the Graham Group, shall not be taken into
account for any purpose under any Graham Benefit Plan, except as otherwise
specifically provided in this Agreement.


SECTION 4.02.  Cable Benefit Plans.  Unless prohibited by applicable law, Cable
shall, and shall cause its Subsidiaries to, credit service accrued by each Cable
Employee with, or otherwise recognized for benefit plan purposes by, any member
of the Graham Group or the Cable Group at the time of or prior to the
Distribution for purposes of (a) eligibility and vesting under each Cable
Benefit Plan under which service is relevant in determining eligibility or
vesting, (b) determining the amount of severance payments and benefits (if any)
payable under each Cable Benefit Plan that provides severance payments or
benefits and (c) determining the number of vacation days to which each such
Employee will be entitled following the Distribution, in the case of
clauses (a), (b) and (c), to the same extent recognized by the relevant members
of the Graham Group or Cable Group or the corresponding Graham Benefit Plan or
Cable Benefit Plan immediately prior to the Distribution, except to the extent
such credit would result in a duplication of benefits for the same period of
service.




ARTICLE V


Severance


SECTION 5.01.  Severance Liabilities.  The members of the Cable Group shall
retain all Liabilities and be solely responsible for all severance or other
separation payments and benefits relating to the termination or alleged
termination of any Cable Employee’s or Former Cable Employee’s employment with a
member of the Cable Group that occurs prior to, at or after the Distribution.




ARTICLE VI


Certain Welfare Benefit Plan Matters


SECTION 6.01.  Graham Welfare Plans.  Without limiting the generality of Section
2.02 and notwithstanding Section 2.03, (i) the Cable Employees and Former Cable
Employees (and their respective dependents and beneficiaries) who are
participants in the Graham Welfare Plans identified on Schedule 6.01 (the
“Graham Continuation Plans”) as of the Distribution may continue to participate
in such Graham Continuation Plans for the period commencing on the date of the
Distribution and ending December 31, 2015, and (ii) the Cable Employees and
Former Cable Employees (and their respective dependents and beneficiaries) who
become eligible to participate in the Graham Continuation Plans after the
Distribution but prior to December 31, 2015 in accordance with the terms of such
plans (other
 
 
10

--------------------------------------------------------------------------------

 
 
than any individual who became a Cable Employee outside of the course of
ordinary business (e.g., pursuant to an acquisition or extraordinary
transaction)) may participate in the Graham Continuation Plans for the period
commencing on the date of such eligibility, as applicable, and ending December
31, 2015 (such period described in clauses (i) or (ii), as the context requires,
the “Continuation Period”, and such coverage, the “Continuation Coverage”).  
For purposes of this Agreement, if a Cable Employee is a participant in the HCSA
on December 31, 2015, the Continuation Period shall also include the period
ending March 15, 2016 solely with respect to expenses otherwise eligible for
reimbursement from the HCSA.  Cable shall notify Graham in writing as soon as
possible, and in all cases, (A) within five (5) days, in the case of any change
in employment status (including but not limited to termination of employment) or
(B) within thirty-one (31) days, in the case of any other change, in each case,
of a Cable Employee or Former Cable Employee that affects such Employee’s
eligibility for Continuation Coverage under the Graham Continuation Plans;
provided, however, that such notice will be deemed given to the extent of any
such changes that are timely and validly entered by a member of the Cable Group
directly into the applicable shared Human Resources Information System.  The
Continuation Coverage under the Graham Continuation Plans shall be on the same
general terms and conditions as in effect immediately prior to the Distribution,
including the Cable Group’s obligation to fund by no later than the 15th of each
month the budgeted amounts (i.e., Graham’s determination of the estimated costs
in excess of premium payments payable by members of the Cable Group) payable to
the Graham Group in respect of the Graham Continuation Plans and the Cable
Group’s obligation to reimburse Graham in accordance with Section 13.02, subject
to any amendment or modification to any Graham Continuation Plan that becomes
effective following the Distribution and relates to similarly situated Graham
Employees.  Graham’s obligation to provide Continuation Coverage shall be
subject to any necessary consents of any third-party vendors and insurance
carriers in respect of the Graham Continuation Plans.  The Cable Employees shall
have the opportunity to use their phantom account balances under the Aetna
Health Fund (“Health Reimbursement Account”) under Graham Continuation Plans
during the Continuation Period; provided that any portion of such balances that
remain unused as of December 31, 2015 shall not be transferred to Cable or the
Cable Welfare Plans (as hereinafter defined) and shall be forfeited on such
date, subject to any applicable run-out period set forth in the Health
Reimbursement Account.  In order to implement the provisions of this Section
6.01, Cable and Graham shall reasonably cooperate in the exchange of
information, notification to Cable Employees and in the preparation of any
documentation required to be filed with any Governmental Authority; provided,
however, that the Graham Group shall only be required to disclose information to
the Cable Group with respect to Continuation Coverage to the extent specifically
permitted under the applicable provisions of HIPAA and any other similar
applicable law.


SECTION 6.02.  Cable Welfare Plans.  As of (a) the Distribution, in the case of
Graham Welfare Plans that are not Graham Continuation Plans, and (b) the
expiration of the Continuation Period, in the case of Graham Continuation Plans,
each Cable Employee and Former Cable Employee will cease participation with
respect to themselves and their respective dependents and beneficiaries in the
applicable Graham Welfare Plan.  Cable shall, or shall cause its Subsidiaries to
have in effect Welfare Plans (collectively, the “Cable Welfare Plans”) as of (i)
the Distribution, in the case of Cable Welfare Plans corresponding to the Graham
Welfare Plans described in clause (a) above, and (ii) January 1, 2016, in the
case of Cable Welfare Plans corresponding to the Graham Welfare Plans described
in clause (b) above, in each case, that will provide welfare benefits to the
Cable Employees and Former Cable Employees (and their respective dependents and
beneficiaries).
 
 
11

--------------------------------------------------------------------------------


 
SECTION 6.03.  Allocation of Welfare Benefit Claims.  Notwithstanding Section
2.03, and other than in connection with the Continuation Coverage under the
Graham Continuation Plans at and after the Distribution, (a) the members of the
Graham Group shall retain Liability and responsibility in accordance with the
applicable Graham Welfare Plan for all reimbursement claims (such as medical and
dental claims) for expenses incurred and for all non-reimbursement claims (such
as life insurance claims) incurred by Cable Employees and Former Cable Employees
(and their dependents and beneficiaries) under such plans prior to the
Distribution and (b) the members of the Cable Group shall retain Liability and
responsibility in accordance with the Cable Welfare Plans for all reimbursement
claims (such as medical and dental claims) for expenses incurred and for all
non-reimbursement claims (such as life insurance claims) incurred by Cable
Employees and Former Cable Employees (and their dependents and beneficiaries) on
or after the Distribution.  Notwithstanding the foregoing, Cable shall be
obligated to reimburse Graham for any such claims and expenses as provided in
Article XIII.  For purposes of this Section 6.03, a benefit claim shall be
deemed to be incurred as follows:  (i) health, dental, vision and prescription
drug benefits (including in respect of any hospital confinement), upon provision
of such services, materials or supplies; and (ii) life, accidental death and
dismemberment and business travel accident insurance benefits, upon the death,
cessation of employment or other event giving rise to such benefits; and (iii)
notwithstanding the above, with respect to any fully insured benefits, the
insurance premium shall be treated as a claim at the time such premium is due,
and benefits payable by the insurer shall not be considered a claim.


SECTION 6.04.  COBRA.  Notwithstanding Section 2.03, (a) at and after the
Distribution, Graham and the Graham Welfare Plans shall be responsible for all
Liabilities in respect of COBRA and any applicable similar state laws (the
“COBRA Liabilities”) with respect to Cable Employees and Former Cable Employees
(and their respective dependents) who became eligible to receive continued
health coverage under such laws prior to the Distribution (the “Pre-Distribution
COBRA Employees”), (b) during the Continuation Period and subject to Cable’s
obligation to reimburse Graham in accordance with Section 13.02, Graham and the
Graham Welfare Plans shall provide continued health coverage with respect to
Cable Employees and Former Cable Employees (and their respective dependents) who
became eligible to receive such coverage under COBRA or any applicable similar
state law after the Distribution but on or prior to December 31, 2015 (the
“Continuation Period COBRA Employees”), and (c) as of January 1, 2016, Cable and
the Cable Welfare Plans shall be responsible for all COBRA Liabilities with
respect to the Continuation Period COBRA Employees and Cable Employees and
Former Cable Employees (and their respective dependents) who became eligible to
receive continued health coverage under COBRA or any applicable similar state
law after the Distribution (the “Post-Continuation Period COBRA Employees”);
provided that Continuation Period COBRA Employees shall, during the Continuation
Period, remit the premiums required for each such participant’s participation in
the applicable plan(s) (the “COBRA Premium Amounts”) directly to the third-party
administrator of the applicable governing plan (in accordance with past
practice) within the time required under the governing plan documents.  In
addition, Cable shall indemnify, defend and hold harmless the members of the
Graham Group from and against any and all Liabilities relating to, arising out
of or resulting from COBRA provided by Cable, or the failure of Cable to meet
its COBRA obligations to Cable Employees, Former Cable Employees and their
respective dependents.
 
 
12

--------------------------------------------------------------------------------

 


ARTICLE VII


Long-Term Disability


SECTION 7.01.  Benefits.  Except as otherwise specifically provided in this
Agreement and subject to Section 7.02, at and after the Distribution, the Cable
LTD Employees shall be deemed to be Graham Employees for purposes of this
Agreement, including participation in the Graham LTD Plan and eligibility to
receive continued benefits under the Graham Life Insurance Plan.


SECTION 7.02.  Return to Work.  To the extent required by applicable Cable
policies, as in effect from time to time, and applicable law, Cable shall, or
shall cause its Subsidiaries to, employ any Cable LTD Employee at such time, if
ever, as such Cable LTD Employee is ready to return to active employment, and
from and after the time such Cable LTD Employee returns to active employment,
such Employee shall no longer be deemed a Graham Employee and shall be deemed a
Cable Employee for purposes of this Agreement.




ARTICLE VIII


Defined Benefit Pension Plans


SECTION 8.01.  Graham Pension Plan.  Effective as of the Distribution, each
Cable Employee or Former Cable Employee who is a participant as of immediately
prior to the Distribution in The Retirement Plan for Graham Holdings Company
(including the Secure Retirement Account and Cash Balance schedules thereunder)
(the “Graham Pension Plan”) shall cease active participation in the Graham
Pension Plan and, without limiting the generality of Section 4.01, service with
any member of the Cable Group or any other employer other than any member of the
Graham Group from and after the Distribution shall not be taken into account for
any purpose under the Graham Pension Plan.  At the Distribution, the accrued
benefit of each Cable Employee under the Graham Pension Plan, if unvested, shall
become immediately vested, subject to compliance with applicable law. 
Notwithstanding any provision of this Agreement to the contrary, following the
Distribution, the Graham Group shall retain sponsorship of the Graham Pension
Plan and all assets and Liabilities arising out of or relating to the Graham
Pension Plan in respect of Cable Employees and Former Cable Employees, and the
Graham Pension Plan shall make payments to Cable Employees and Former Cable
Employees with vested rights thereunder in accordance with the terms of the
Graham Pension Plan as in effect from time to time and their applicable
beneficiaries.  The obligations of the members of the Cable Group to provide
information to the members of the Graham Group in connection with Cable
Employees and Former Cable Employees participating in the Graham Pension Plan
are set forth in Section 14.01.  Notwithstanding Section 2.03, Cable shall not
have any obligation to establish a tax-qualified defined benefit pension plan
from and after the Distribution.
 
 
13

--------------------------------------------------------------------------------


 
SECTION 8.02.  Graham Defined Benefit SERP.  Effective as of the Distribution,
the Cable Group shall establish a defined benefit supplemental executive
retirement plan for the benefit of certain Cable Employees and Former Cable
Employees (the “Cable Defined Benefit SERP”) as a continuation of the defined
benefit portion of the Graham Holdings Company Supplemental Executive Retirement
Plan (the “Graham Defined Benefit SERP”).  Effective as of the Distribution,
Cable and its Subsidiaries shall be responsible for all Liabilities with respect
to the Graham Defined Benefit SERP relating to Cable Employees and Former Cable
Employees, and, from and after the Distribution, Cable and its Subsidiaries
shall be solely liable for all payments to any such Cable Employee and Former
Cable Employee under the Cable Defined Benefit SERP.  Cable and its Subsidiaries
shall make payments to such Cable Employees and Former Cable Employees with
rights under the Graham Defined Benefit SERP in accordance with the terms of
such plan (which, for purposes of clarity, shall be incorporated into the Cable
Defined Benefit SERP), as in effect from time to time.  Cable and its
Subsidiaries shall be solely responsible for all obligations relating to
reporting of Taxes to the appropriate Governmental Authority and remitting the
amounts of any such Taxes required to be withheld (including any Employment
Taxes) to the appropriate Governmental Authority in connection with payments to
Cable Employees and Former Cable Employees with rights under the Graham Defined
Benefit SERP and in connection with payments to Cable Defined Benefit SERP
participants.  Notwithstanding Section 2.03 or anything in this Section 8.02 to
the contrary, Cable shall not have any obligation to allow Cable Employees or
Former Cable Employees to accrue additional benefits under the Cable Defined
Benefit SERP from and after the Distribution. At and after the Distribution,
Graham shall cooperate in good faith to assist the Cable Group in the
administration of the Cable Defined Benefit SERP with respect to the matters set
forth on Schedule 8.02.


SECTION 8.03.  No Distributions.  The Parties acknowledge that none of the
transactions contemplated by this Agreement or the Separation Agreement will
trigger a payment or distribution of compensation under the Graham Defined
Benefit SERP for any Cable Employee or Former Cable Employee and, consequently,
the payment or distribution of any compensation to which any such Cable Employee
or Former Cable Employee is entitled under the Graham Defined Benefit SERP will
occur upon such Employee’s separation from service from Cable or its
Subsidiaries or at such other time as provided pursuant to the Cable Defined
Benefit SERP.
 
 
14

--------------------------------------------------------------------------------


 
SECTION 8.04.  Limitation of Liability.  For the avoidance of doubt, Graham
shall have no responsibility for any failure of Cable to properly administer the
Cable Defined Benefit SERP in accordance with its terms and applicable law,
including any failure to properly administer the accounts of Cable Employees,
Former Employees and their respective beneficiaries in the Cable Defined Benefit
SERP, other than any failure that is the direct result of the receipt by a
member of the Cable Group or the Cable Defined Benefit SERP of incorrect
information from a member of the Graham Group or an Employee of a member of the
Graham Group; provided, however, that in no event shall any member of the Graham
Group have any responsibility for any failure that would have occurred in the
absence of the receipt of such inaccurate information.




ARTICLE IX


Defined Contribution Plans


SECTION 9.01.  Cable 401(k) Plan.  Effective as of the Distribution, Cable will
establish a defined contribution plan that includes a qualified cash or deferred
arrangement within the meaning of Section 401(k) of the Code (the “Cable 401(k)
Plan”) providing benefits to Cable Employees and Former Cable Employees
participating in The Savings Plan for GHC Divisions (the “Graham 401(k) Plan”)
as of the Distribution.


SECTION 9.02.  Trust-to-Trust Transfer.  As soon as practicable following the
Distribution, a member of the Graham Group shall cause to be transferred from
the Graham 401(k) Plan to the Cable 401(k) Plan the assets and Liabilities
relating to the account balances of Cable Employees and Former Cable Employees
in accordance with the applicable requirements of all applicable laws, including
the Code.  From and after the time that the transfer is complete, as described
in the immediately preceding sentence, a member of the Cable Group shall
administer the accounts of Cable Employees and Former Cable Employees in the
Cable 401(k) Plan in accordance with all applicable laws, including the Code. 
Such transfer of assets and Liabilities shall consist of a transfer in kind of
all account balances referred to in the first sentence of this Section 9.01,
including such Liabilities for the beneficiaries of the Cable Employees and
Former Cable Employees and accrued benefit Liabilities arising under any
applicable qualified domestic relations order.  As soon as practicable following
the Distribution, a member of the Cable Group shall direct the trustee of the
Cable 401(k) Plan to accept such transfers of assets and Liabilities from the
Graham 401(k) Plan.  Following the foregoing transfer, the Cable Group and/or
the Cable 401(k) Plan shall assume all Liabilities of the Graham Group under the
Graham 401(k) Plan with respect to all participants in the Graham 401(k) Plan
whose balances were transferred to the Cable 401(k) Plan and their beneficiaries
pursuant to such transfer, and the Graham Group and the Graham 401(k) Plan shall
have no Liabilities to provide such participants with benefits under the Graham
401(k) Plan following such transfer.  Cable shall not permit any participant in
the Cable 401(k) Plan to make any additional investments in the stock fund
holding Graham Common Stock or in any of the funds listed on Schedule 9.02 from
and after the time that the trust-to-trust transfer contemplated in this Section
9.01 is effected.  Graham and Cable shall use reasonable efforts to minimize the
duration of any “blackout period” imposed in connection with each transfer of
account balances from the Graham 401(k) Plan to the Cable 401(k) Plan.
 
 
15

--------------------------------------------------------------------------------


 
SECTION 9.03.  Employer 401(k) Plan Contributions.  The Cable Group shall remain
responsible for employer contributions under the Graham 401(k) Plan or Cable
401(k) Plan, as applicable, with respect to any Cable Employees or Former Cable
Employees relating to periods prior to, at and after the Distribution.  In the
event that any such contribution relates to a payroll period that begins prior
to the Distribution but ends after the Distribution, the Cable Group shall make
such contribution to the Cable 401(k) Plan following the Distribution.


SECTION 9.04.  Cable Defined Contribution SERP.  Effective as of the
Distribution, the Cable Group shall establish a defined contribution
supplemental executive retirement plan for the benefit of certain Cable
Employees and Former Cable Employees (the “Cable Defined Contribution SERP”) as
a continuation of the defined contribution portion of the Graham Holdings
Company Supplemental Executive Retirement Plan (the “Graham Defined Contribution
SERP”).  Effective as of the Distribution, Cable and its Subsidiaries shall be
responsible for all Liabilities with respect to the Graham Defined Contribution
SERP relating to Cable Employees and Former Cable Employees, and, from and after
the Distribution, Cable and its Subsidiaries shall be solely liable for all
payments to any such Cable Employee and Former Cable Employee under the Cable
Defined Contribution SERP.  Cable and its Subsidiaries shall make payments to
such Cable Employees and Former Cable Employees with rights under the Graham
Defined Contribution SERP in accordance with the terms of such plan (which, for
purposes of clarity, shall be incorporated into the Cable Defined Contribution
SERP), as in effect from time to time.  Cable and its Subsidiaries shall be
solely responsible for all obligations relating to reporting of Taxes to the
appropriate Governmental Authority and remitting the amounts of any such Taxes
required to be withheld (including any Employment Taxes) to the appropriate
Governmental Authority in connection with payments to Cable Employees and Former
Cable Employees with rights under the Graham Defined Contribution SERP and in
connection with payments to Cable Defined Contribution SERP
participants. Notwithstanding Section 2.03 or anything in this Section 9.04 to
the contrary, except as required to comply with Section 409A of the Code, Cable
shall not have any obligation to allow Cable Employees or Former Cable Employees
to accrue additional benefits under the Cable Defined Contribution SERP from and
after the Distribution.


SECTION 9.05.  No Distributions.  The Parties acknowledge that none of the
transactions contemplated by this Agreement or the Separation Agreement will
trigger a payment or distribution of compensation under the Graham Defined
Contribution SERP for any Cable Employee or Former Cable Employee and,
consequently, the payment or distribution of any compensation to which any such
Cable Employee or Former Cable Employee is entitled under the Graham Defined
Contribution SERP will occur upon such Employee’s separation from service from
Cable or its Subsidiaries or at such other time as provided pursuant to the
Cable Defined Contribution SERP.
 
 
16

--------------------------------------------------------------------------------


 
SECTION 9.06.  Limitation of Liability.  For the avoidance of doubt, Graham
shall have no responsibility for any failure of Cable to properly administer the
Cable 401(k) Plan or the Cable Defined Contribution SERP in accordance with
their terms and applicable law, including any failure to properly administer the
accounts of Cable Employees, Former Employees and their respective beneficiaries
in such Cable 401(k) Plan or Cable Defined Contribution SERP, other than any
failure that is the direct result of the receipt by a member of the Cable Group,
the Cable 401(k) Plan or the Cable Defined Contribution SERP of incorrect
information from a member of the Graham Group or an Employee of a member of the
Graham Group; provided, however, that in no event shall any member of the Graham
Group have any responsibility for any failure that would have occurred in the
absence of the receipt of such inaccurate information.




ARTICLE X


Nonqualified Deferred Compensation


SECTION 10.01.  Graham Deferred Compensation Plan.  Effective as of the
Distribution, the Cable Group will establish a nonqualified deferred
compensation plan (the “Cable Deferred Compensation Plan”).  Pursuant to the
Cable Deferred Compensation Plan, the Cable Group will be responsible for all
Liabilities with respect to the Graham Deferred Compensation Plan (the “Graham
Deferred Compensation Plan”) relating to Cable Employees and Former Cable
Employees.  From and after the Distribution, Cable shall indemnify, defend and
hold harmless the members of the Graham Group from and against any and all
Liabilities relating to, arising out of or resulting from the participation of
the Cable Employees and Former Cable Employees in the Cable Deferred
Compensation Plan.  Notwithstanding Section 2.03 or anything in this Section
10.01 to the contrary, except as required to comply with Section 409A of the
Code, Cable shall not have any obligation to allow Cable Employees or Former
Cable Employees to defer additional amounts or accrue additional benefits under
the Cable Deferred Compensation Plan from and after the Distribution.


SECTION 10.02.  No Distributions.  The Parties acknowledge that none of the
transactions contemplated by this Agreement or the Separation Agreement will
trigger a payment or distribution of compensation under the Graham Deferred
Compensation Plan for any Cable Employee or Former Cable Employee and,
consequently, that the payment or distribution of any compensation to which any
such Cable Employee or Former Cable Employee is entitled under the Graham
Deferred Compensation Plan will occur upon such Employee’s separation from
service from Cable or its Subsidiaries or at such other time as provided
pursuant to the Cable Deferred Compensation Plan or by such Employee’s deferral
election.


SECTION 10.03.  Limitation of Liability.  For the avoidance of doubt, Graham
shall have no responsibility for any failure of Cable to properly administer the
Cable Deferred Compensation Plan in accordance with its terms and applicable
law, including any failure to properly administer the accounts of Cable
Employees, Former Employees and their respective beneficiaries in such Cable
Deferred Compensation Plan, other than any failure that is the direct result of
the receipt by a member of the Cable Group or the Cable Deferred Compensation
Plan of incorrect information from a member of the Graham Group or an Employee
of a member of the Graham Group; provided, however, that in no event shall any
member of the Graham Group have any responsibility for any failure that would
have occurred in the absence of the receipt of such inaccurate information.
 
 
17

--------------------------------------------------------------------------------


 
SECTION 10.04.  Individual Deferred Compensation Arrangement.  Cable will
continue to honor the individual deferred compensation arrangement listed on
Schedule 10.04.




ARTICLE XI


Medical Flexible Spending Arrangements;
Medical Insurance Premiums


SECTION 11.01.  Cafeteria Plan.  In order to facilitate the Continuation
Coverage in accordance with Section 6.01, no later than the Distribution, Cable
shall, or shall cause one of its Subsidiaries to, have in effect a cafeteria
plan qualifying under Section 125 of the Code (the “Cable Cafeteria Plan”) that
will continue in effect through December 31, 2015 in respect of elections made
by the Cable Employees pursuant to the Code Section 125 cafeteria plan sponsored
by any member of the Graham Group (the “Graham Cafeteria Plan”), which elections
will apply to participation in the Graham Continuation Plans until December 31,
2015.


SECTION 11.02.  Remittances of Premiums and FSA Contributions.  Cable shall, or
shall cause one of its Subsidiaries to, honor and continue through the last
paycheck of 2015, the payroll deductions and salary reductions made through the
Cable Cafeteria Plan that are required for each Cable Employee’s continued
active participation in the Cable Cafeteria Plan in respect of (i) the premiums
(if any) required for each Cable Employee’s participation in the Graham
Continuation Plans (such amounts, the “Premium Amounts”) and (ii) the
contributions (if any) elected to be made by the Cable Employees to the flexible
spending reimbursement accounts that constitute a component of the Graham
Continuation Plans (such amounts, the “FSA Amounts”). Cable shall remit the
Premium Amounts and FSA Amounts to Graham by no later than the fifth business
day following the end of each month during the Continuation Period (in all
events, in accordance with the timing applicable to such remittances prior to
the Distribution), commencing with the month of the Distribution.  At the
reasonable request of Graham, Cable shall provide Graham with a summary for each
Cable Employee of such Cable Employee’s Premium Amounts and FSA Amounts (in each
case, if any) paid or contributed during the relevant month during the
Continuation Period within 15 business days of such request.
 
 
18

--------------------------------------------------------------------------------


 
SECTION 11.03.  Liabilities.  Cable shall indemnify, defend and hold harmless
the members of the Graham Group from and against any and all Liabilities
relating to, arising out of or resulting from the Cable Cafeteria Plan.




ARTICLE XII


Graham Equity Compensation Awards


SECTION 12.01.  General Provisions.  Each option to purchase shares of Graham
Common Stock (each, a “Graham Option”) that is outstanding as of the
Distribution and is held by a Cable Employee or Former Cable Employee shall be
adjusted as described below; provided, however, that, in connection with the
Distribution, the Board of Directors of Graham (or a duly authorized committee
thereof) (the “Graham Board”) may provide for different adjustments with respect
to some or all of a holder’s Graham Options.  For greater certainty, any
adjustments made by the Graham Board shall be deemed incorporated by reference
herein as if fully set forth below and shall be binding on the parties hereto
and their respective Subsidiaries.  The adjustments provided in Section 12.02 
with respect to any Graham Options are intended to be effected in a manner that
is consistent with Sections 424(a) and 409A of the Code.


SECTION 12.02.  Treatment of Outstanding Graham Stock Options Held by Cable
Employees or Former Cable Employees.  The employment of each Cable Employee with
Graham and its Affiliates will be treated as terminated as of the Distribution
for purposes of any outstanding Graham Option held by such Cable Employee. 
Subject to any required action by the Graham Board, (a) effective prior to the
Distribution, a pro rata portion of the then outstanding and unvested Graham
Options held by a Cable Employee will become vested, with such proration
determined based on the remaining portion of the vesting period that would have
elapsed as of the Distribution, (b) effective upon the Distribution, each
outstanding unvested Graham Option that, as of the Distribution, is held by a
Cable Employee (including any portion of a Graham Option that did not become
vested in accordance with clause (a) of this Section 12.02) shall be
automatically canceled and forfeited and (c) each outstanding vested Graham
Option that, as of the Distribution, is held by a Cable Employee or Former Cable
Employee, shall remain outstanding through the period specified in the
applicable award agreement for such Graham Option (each, an “Adjusted Graham
Option”) and shall, except as otherwise provided in this Section 12.02, be
subject to the same terms and conditions after the Distribution as applicable to
such Graham Option immediately prior to the Distribution; provided, however,
that from and after the Distribution:
 
(i)            the per share exercise price of each such Adjusted Graham Option
shall be equal to the product of (A) the per share exercise price of the
corresponding Graham Option immediately prior to the Distribution multiplied by
(B) the Graham Price Ratio, rounded up to the nearest whole cent; and


(ii)            the number of shares of Graham Common Stock subject to each such
Adjusted Graham Option shall be equal to the product of (A) the number of shares
of Graham Common Stock subject to the corresponding Graham Option immediately
prior to the Distribution multiplied by (B) the Graham Share Ratio, with any
fractional share rounded down to the nearest whole share.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 12.03.  Treatment of Outstanding Graham Restricted Shares Held by Graham
Employees or Cable Employees.  In connection with the Distribution, each Graham
Employee or Cable Employee who holds restricted shares of Graham Common Stock
(“Graham Restricted Shares”) will generally receive, as of the time of the
Distribution, restricted shares of Cable Common Stock (“Cable Restricted
Shares”) in accordance with the terms and conditions of the awards agreements
for such Graham Restricted Shares, in an amount determined in the same manner as
for other shareholders of Graham Common Stock based on the Distribution Ratio,
rounded down to the nearest whole number of shares.  Such Cable Restricted
Shares shall be subject to the same vesting requirements and dates and other
terms and conditions as the Graham Restricted Shares to which they relate
(including the right to receive dividends or other distributions paid on Cable
Common Stock).  Immediately prior to the Distribution, each Cable Employee
holding Graham Restricted Shares as of the Distribution shall become vested pro
rata in a percentage of such Graham Restricted Shares, with such percentage
calculated by dividing (i) the number of full months elapsed from the effective
grant date of such Graham Restricted Shares through the Distribution by (ii) the
number of full months elapsed from the effective grant date of such Graham
Restricted Shares through the original vesting date.  Any Cable Common Stock
received by such Cable Employee in respect of such vested Graham Restricted
Shares upon the Distribution shall also be deemed vested.  As the employment of
each Cable Employee with Graham and its Affiliates will be treated as terminated
as of the Distribution for purposes of the Graham Restricted Shares, any
outstanding unvested Graham Restricted Shares shall be automatically canceled
and forfeited effective upon the Distribution (and, for the avoidance of doubt,
no Cable Common Stock shall be issued upon the Distribution in respect of such
Graham Restricted Shares).


SECTION 12.04.  Employee Withholding Tax Obligations.  Upon vesting or exercise,
as applicable, of any Equity Awards, the applicable Employee shall, in
accordance with and to the extent permitted under the Graham policy (in the case
of Equity Awards relating to Graham Common Stock) or Cable policy (in the case
of Equity Awards relating to Cable Common Stock) applicable to the vesting or
exercise of such Equity Awards, either (i) pay to Graham (in the case of Graham
Employees or Former Graham Employees) or to Cable (in the case of Cable
Employees or Former Cable Employees) an amount in cash equal to the Withholding
Amount attributable to such vesting or exercise, or (ii) deliver instructions to
the applicable brokerage to sell a number of shares of Cable Common Stock or
Graham Common Stock, as applicable, that, upon sale, would result in an amount
realized by such holder equal to the Withholding Amount attributable to such
vesting or exercise. For purposes of this Section 12.04, the “Withholding
Amount” shall mean the employee-paid portion of any Taxes (including any
Employment Taxes) required to be withheld upon the applicable event.


SECTION 12.05.  Employer Tax Obligations; Tax Deductions.  Graham and Cable
hereby acknowledge and agree that, notwithstanding any provision of this Article
XII to the contrary, (a) the members of the Cable Group shall be solely
responsible for all obligations relating to reporting of Taxes to the
appropriate Governmental Authority and withholding and remitting the amounts of
any such Taxes required to be withheld (including any Employment Taxes) to the
appropriate Governmental Authority in connection with any Equity Awards held by
Cable Employees or Former Cable
 
 
20

--------------------------------------------------------------------------------

 
 
Employees and Graham shall not have any responsibility or Liability with respect
thereto, other than as provided in Section 12.07, and (b) the members of the
Graham Group shall be solely responsible for all obligations relating to
reporting of Taxes to the appropriate Governmental Authority and remitting the
amounts of any such Taxes required to be withheld (including any Employment
Taxes) to the appropriate Governmental Authority in connection with any Equity
Awards held by Graham Employees or Former Graham Employees and Cable shall not
have any responsibility or Liability with respect thereto, other than as
provided in Section 12.07; provided, however, that the Parties shall cooperate
in good faith to take any steps necessary to ensure that any Withholding Amount
received pursuant to Section 12.04 by a Party who is not responsible for
withholding and remitting such amount to the appropriate Governmental Authority
in accordance with this Section 12.05 is paid over or remitted to the applicable
responsible Party as promptly as reasonably practicable. The rights and
obligations of the Parties with respect to Tax deductions relating to the Equity
Awards shall be governed by Section 2.06 of the TMA.


SECTION 12.06.  Forfeited Restricted Shares.  Notwithstanding the foregoing, the
Parties hereby acknowledge and agree that, in respect of any Cable Restricted
Shares that are forfeited by a Graham Employee or Former Graham Employee
following the Distribution, the Parties shall ensure that the appropriate
transfer agent returns such Cable Restricted Shares to Cable.  Cable will be
authorized to cancel any and all such certificates representing Cable Restricted
Shares so forfeited and to cause any book entry to be made in the records of
Cable in respect of such Cable Restricted Shares so forfeited.  For the
avoidance of doubt, forfeited Cable Restricted Shares held by a Graham Employee
or Former Graham Employee shall be delivered to Cable without any reimbursement
by Cable to Graham for such forfeited Cable Restricted Shares.


SECTION 12.07.  Reports.  For so long as any Equity Award in respect of Graham
Common Stock is outstanding and held by a Cable Employee or Former Cable
Employee, or any Equity Award in respect of Cable Common Stock is outstanding
and held by a Graham Employee or Former Graham Employee, (a) Graham shall
provide Cable with the reports listed on Schedule 12.07(a) hereto at the times
specified therein and (b) Cable shall provide Graham with the reports listed on
Schedule 12.07(b) hereto at the times specified therein.




ARTICLE XIII


Benefit Plan Reimbursements; Indemnification


SECTION 13.01.  Benefit Plan Indemnification.  With respect to each Graham
Benefit Plan or Cable Benefit Plan, Cable shall indemnify, defend and hold
harmless the members of the Graham Group and the Graham Benefit Plans from and
against any and all Liabilities relating to, arising out of or resulting from
participation in any such plan by any Cable Employee or Former Cable Employee,
regardless of whether such participation relates to a period that was prior to,
at or after the Distribution; provided, however, that the foregoing obligations
shall not apply in the event of any Liabilities arising out of gross negligence
or wilful or intentional misconduct by any member of the Graham Group or any
Employee of any member of the Graham Group.  With respect to each Graham Benefit
Plan or Cable Benefit Plan, Graham shall indemnify, defend and hold harmless the
members of the Cable Group and the Cable Benefit Plans from and against any and
all Liabilities arising out of gross negligence or wilful or intentional
misconduct by any member of the Graham Group or any Employee of any member of
the Graham Group; provided, however, that in no event shall any member of the
Graham Group be responsible for the cost of any compensation or benefits that
the relevant member of the Cable Group would have incurred in the absence of any
gross negligence or wilful or intentional misconduct by the relevant member of
the Graham Group or the relevant Employee of any member of the Graham Group.
 
 
21

--------------------------------------------------------------------------------


 
SECTION 13.02.  Cable Reimbursement of Graham for Post-Separation Welfare Plan
Continuation Coverage.  (a) As promptly as practicable following December 31,
2015, Graham will provide Cable with a summary that sets forth the following:
(i) the aggregate amounts paid by a member of the Graham Group during the 2015
calendar year (whether prior to, at or after the Distribution) for welfare
benefit claims in respect of the Cable Employees and Former Cable Employees
(excluding COBRA Employees) and their dependents and beneficiaries under the
Graham Continuation Plans, to the extent not fully covered by insurance (if
applicable); (ii) the aggregate amounts paid by a member of the Graham Group
during the Continuation Period for welfare benefit claims in respect of
Continuation Period COBRA Employees and their dependents and beneficiaries under
the Graham Continuation Plans; (iii) the aggregate amounts reimbursed during the
2015 calendar year to the Cable Employees or Former Cable Employees pursuant to
the flexible spending reimbursement accounts under the Graham Continuation
Plans; (iv) the aggregate premiums paid during the 2015 calendar year by the
Graham Group to third-party insurance providers in respect of coverage of the
Cable Employees or Former Cable Employees (and their dependents and
beneficiaries); and (v) the aggregate administrative costs and any legal fees
incurred by the Graham Group in respect of participation by the Cable Employees,
the Former Cable Employees and their dependents and beneficiaries in the Graham
Continuation Plans during the 2015 calendar year (including such costs and fees
in respect of the Continuation Period COBRA Employees incurred at or after the
Distribution) (which, for example purposes only and not by means of limitation,
shall include ASO fees, consulting fees, ancillary costs such as mailing and
printing, and other similar fees and costs) (such costs, the “Administrative
Costs”).  Within 10 business days following Cable’s receipt of such summary,
Cable shall make a cash payment to Graham in an amount equal to the sum of the
amounts determined pursuant to the foregoing clauses (i) through (v), less the
Previously Funded Amounts.  For these purposes, the “Previously Funded Amounts”
shall mean, without duplication of any amounts, the sum of (A) the aggregate
Premium Amounts remitted to Graham by Cable in accordance with Section 11.02 and
the aggregate corresponding payroll deductions and salary reductions made
through the Graham Cafeteria Plan during the period from January 1, 2015 through
the Distribution in respect of the premiums for each Cable Employee’s or Former
Cable Employee’s participation in the Graham Continuation Plans prior to the
start of the Continuation Period, (B) the aggregate FSA Amounts remitted to
Graham by Cable in accordance with Section 11.02 and the aggregate corresponding
payroll deductions and salary reductions made through the Graham Cafeteria Plan
during the period from January 1, 2015 through the Distribution in respect of
the contributions, if any, elected to be made by the Cable Employees or Former
Cable Employees to the flexible spending reimbursement accounts that constitute
a component of the Graham Continuation Plans prior to the start of the
Continuation Period, (C) the aggregate COBRA Premium Amounts, (D) the monthly
budgeted amounts paid by the Cable Group during the 2015 calendar year (whether
paid prior to the Distribution or at or after the Distribution in accordance
with Section 6.01) to the Graham Group in respect of the Graham Continuation
Plans and (E) any rebates or reimbursements received during the 2015 calendar
year by a member of the Graham Group from any third party (whether from a
vendor, a Governmental Authority or any other third party) that relate to
amounts paid by a member of the Cable Group pursuant to this Agreement or the
TSA in connection with participation by Cable Employees and Former Cable
Employees in any Graham Benefit Plan (such refunds and rebates, the “Graham
Benefit Plan Rebates”).
 
 
22

--------------------------------------------------------------------------------


 
(b)            Promptly following the end of each calendar quarter during the
period commencing on January 1, 2016 and ending on March 31, 2018, respectively
(each period, a “Run-Out Period”), Graham will provide Cable with a
reconciliation schedule (each, a “Run-Out Schedule”) that sets forth (i) the
aggregate amounts paid by a member of the Graham Group during the respective
Run-Out Period for welfare benefit claims in respect of the Cable Employees, 
Former Cable Employees and Continuation Period COBRA Employees (but not
including Pre-Distribution COBRA Employees) and their dependents and
beneficiaries under the Graham Continuation Plans, to the extent not fully
covered by insurance (if applicable) and (ii) the aggregate Administrative Costs
incurred during the respective Run-Out Period, to the extent not fully
reimbursed in accordance with Section 13.02(a).  Within 10 business days
following Purchaser’s receipt of each Run-Out Schedule with respect to each
respective Run-Out Period, Cable shall make a cash payment to Graham in an
amount equal to the aggregate amount set forth on the applicable Run-Out
Schedule.


(c)            As promptly as practicable following the end of each month during
the Continuation Period, Graham shall provide Cable with a monthly summary of
the aggregate amounts paid by a member of the Graham Group in respect of each
category described in Sections 13.02(a)(i) through (v) above.  The first such
summary shall cover amounts paid during the period commencing January 1, 2015
and ending on the last day of the month in which the Distribution occurs, and
each subsequent summary shall cover amounts paid during the immediately
preceding month.  In the event that such costs are greater in any material
respect than such costs were in the ordinary course of business consistent with
past practice, at Cable’s reasonable request, Graham shall provide additional
information regarding such costs as promptly as practicable; provided, however,
that the Graham Group shall only be required to disclose information to the
Cable Group pursuant to this sentence to the extent specifically permitted under
the applicable provisions of HIPAA and any other similar applicable law.
 
 
23

--------------------------------------------------------------------------------


 
(d)            The payments contemplated by this Section 13.02 shall not reduce,
and are in addition to, any amounts payable under the TSA.




ARTICLE XIV


Cooperation; Production of Witnesses


SECTION 14.01.  Cooperation.  Following the date of this Agreement, the Parties
shall, and shall cause their respective Subsidiaries to, use commercially
reasonable efforts to cooperate with respect to any Employee compensation or
benefits matters that either Party reasonably determines require the cooperation
of the other Party in order to accomplish the objectives of this Agreement. 
Without limiting the generality of the preceding sentence, (a) Graham and Cable
shall cooperate in connection with any audits of any Benefit Plan with respect
to which such Party may have Information, (b) Graham and Cable shall cooperate
in connection with any audits of their respective payroll services (whether by a
Governmental Authority in the U.S. or otherwise) in connection with the services
provided by one Party to the other Party and (c) Graham and Cable shall
cooperate in administering the Graham Pension Plan and the Graham Defined
Benefit SERP.  The obligations of the Graham Group and the Cable Group to
cooperate pursuant to this Section 14.01 shall remain in effect until the later
of (i) the date all audits of all Benefit Plans with respect to which a Party
may have Information have been completed or (ii) the date the applicable statute
of limitations with respect to such audits has expired.


SECTION 14.02.  Production of Witnesses; Records.  Without limiting the
foregoing, Section 7.07 of the Separation Agreement is hereby incorporated into
this Agreement mutatis mutandi.




ARTICLE XV


Termination


SECTION 15.01.  Termination.  This Agreement may be terminated by Graham, in its
sole discretion, at any time prior to the Distribution; provided, however, that
this Agreement shall automatically terminate upon the termination of the
Separation Agreement in accordance with its terms.


SECTION 15.02.  Effect of Termination.  In the event of any termination of this
Agreement prior to the Distribution, none of the Parties (or any of its
directors or officers) shall have any Liability or further obligation to any
other Party under this Agreement.


 
24

--------------------------------------------------------------------------------


 
ARTICLE XVI


Indemnification


SECTION 16.01.  Incorporation of Indemnification Provisions of Separation
Agreement.  In addition to the specific indemnification provisions in this
Agreement, Sections 6.02 through 6.09 of the Separation Agreement are hereby
incorporated into this Agreement mutatis mutandi.




ARTICLE XVII


Further Assurances and Additional Covenants




SECTION 17.01.  Further Assurances.  (a)  In addition to the actions
specifically provided for elsewhere in this Agreement, each of the Parties shall
use reasonable best efforts, prior to, on and after the Distribution, to take,
or cause to be taken, all actions, and to do, or cause to be done, all things,
reasonably necessary, proper or advisable under applicable laws, regulations and
agreements to consummate and make effective the transactions contemplated by
this Agreement.


(b)            Without limiting the foregoing, prior to, on and after the
Distribution, each Party shall cooperate with the other Party, without any
further consideration, but at the expense of the requesting Party, (i) to
execute and deliver, or use reasonable best efforts to execute and deliver, or
cause to be executed and delivered, all instruments, including any instruments
of conveyance, assignment and transfer as such Party may reasonably be requested
to execute and deliver by the other Party, (ii) to make, or cause to be made,
all filings with, and to obtain, or cause to be obtained, all Consents of any
Governmental Authority or any other Person under any permit, license, agreement,
indenture or other instrument, (iii) to obtain, or cause to be obtained, any
Governmental Approvals or other Consents required to effect the Spin-Off and
(iv) to take, or cause to be taken, all such other actions as such Party may
reasonably be requested to take by the other Party from time to time, consistent
with the terms of this Agreement, the Separation Agreement and the Ancillary
Agreements, in order to effectuate the provisions and purposes of this Agreement
and any transactions contemplated hereby.


(c)            On or prior to the Distribution, Graham and Cable, in their
respective capacities as direct and indirect shareholders of their respective
Subsidiaries, shall each ratify any actions that are reasonably necessary or
desirable to be taken by any member of the Cable Group or any Subsidiary of
Graham, as the case may be, to effectuate the transactions contemplated by this
Agreement.


(d)            Prior to the Distribution, if either Party identifies any
commercial or other service that is needed to ensure a smooth and orderly
transition of its business in connection with the consummation of the
transactions contemplated hereby, the Parties will cooperate in determining
whether there is a mutually acceptable arm’s-length basis on which the other
Party will provide such service.

 
25

--------------------------------------------------------------------------------


 
ARTICLE XVIII


Miscellaneous


SECTION 18.01.  Administration.  Cable hereby acknowledges that Graham has
provided administration services for certain Cable Benefit Plans, including the
Graham Continuation Plans during the Continuation Period, and Cable agrees to
assume responsibility for the administration and administration costs of such
plans and each other Cable Benefit Plan, except as otherwise set forth in the
TSA.  The Parties shall cooperate in good faith to complete such transfer of
responsibility on commercially reasonable terms and conditions effective no
later than the Distribution.


SECTION 18.02.  Data Privacy.  The Parties agree that any applicable data
privacy laws and any other obligations of the Cable Group and the Graham Group
to maintain the confidentiality of any Employee Information in accordance with
applicable law shall govern the disclosure of Employee Information among the
Parties under this Agreement.  Graham and Cable shall ensure that they each have
in place appropriate technical and organizational security measures to protect
the personal data of the Cable Employees and Former Cable Employees.  Cable
shall be responsible for ensuring that it has in place appropriate technical and
organizational security measures to protect the personal data of Cable Service
Providers and Former Cable Service Providers.  Additionally, each Party shall
sign a business associate agreement, in accordance with the HIPAA, and such
additional documentation as may be required to comply with applicable data
privacy laws.


SECTION 18.03.  Section 409A.  Graham and Cable shall cooperate in good faith so
that the transactions contemplated by this Agreement and the Separation
Agreement will not result in adverse tax consequences under Section 409A of the
Code to any Cable Employee or Former Cable Employee (or any of their respective
beneficiaries), in respect of their respective benefits under any Benefit Plan.


SECTION 18.04.  Confidentiality.  Section 7.08 of the Separation Agreement is
hereby incorporated into this Agreement mutatis mutandi.


SECTION 18.05.  Counterparts; Entire Agreement; Corporate Power.  Section 12.01
of the Separation Agreement is hereby incorporated into this Agreement mutatis
mutandi.


SECTION 18.06.  Governing Law; Jurisdiction.  Section 12.02 of the Separation
Agreement is hereby incorporated into this Agreement mutatis mutandi.


SECTION 18.07.  Assignability.  Section 12.03 of the Separation Agreement is
hereby incorporated into this Agreement mutatis mutandi.


SECTION 18.08.  No Third-Party Beneficiaries.  Except for the indemnification
rights under this Agreement of any Graham Indemnitee or Cable Indemnitee in
their respective capacities as such, this Agreement is solely for the benefit of
the Parties and no current or former director, officer, Employee or Service
Provider of any member of the Graham Group or any member of the Cable Group or
any other individual associated therewith (including any beneficiary or
dependent thereof), or any trustee of any Benefit Plan of a Party or their
respective Subsidiaries shall be regarded for any purpose as a third-party
beneficiary of this Agreement and no provision of this Agreement shall create
such rights in any such persons in respect of any benefits that may be provided,
directly or indirectly, under any Graham Benefit Plan or any Cable Benefit
Plan.  Furthermore, no provision of this Agreement shall constitute a limitation
on the rights to amend, modify or terminate any Graham Benefit Plan or any Cable
Benefit Plan and nothing herein shall be construed as an amendment to any such
Benefit Plan.  No provision of this Agreement shall require any member of the
Graham Group or any member of the Cable Group to continue the employment of any
Employee or the services of any Service Provider of any member of either Group
for any specific period of time following the Distribution.
 
 
26

--------------------------------------------------------------------------------


 
SECTION 18.09.  Notices.  All notices or other communications under this
Agreement shall be in writing and shall be deemed to be duly given when
(a) delivered in person, (b) on the date received, if sent by a nationally
recognized delivery or courier service or (c) upon the earlier of confirmed
receipt or the fifth business day following the date of mailing if sent by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to Graham, to:


Graham Holdings Company
1300 North 17th Street
Arlington, VA 22209
Attn:  General Counsel
e-mail: Nicole.Maddrey@ghco.com


Facsimile:  (703) 345-6299


with a copy to:


Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attn:   Eric Schiele
            Jennifer S. Conway
e-mail: eschiele@cravath.com
             jconway@cravath.com
Facsimile:  (212) 474-3700
 
 
27

--------------------------------------------------------------------------------


 
If to Cable, to:


Cable One, Inc.
210 E. Earll Drive
Phoenix, AZ 85012
Attn: General Counsel
e-mail: alan.silverman@cableone.biz
Facsimile:  (602) 364-6013


with a copy to:


Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101
Attn:    Stewart M. Landefeld
            Eric A. DeJong
e-mail: slandefeld@perkinscoie.com
            edejong@perkinscoie.com
Facsimile:  (206) 359-4793


Any Party may, by notice to the other Parties, change the address to which such
notices are to be given.


SECTION 18.10.  Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party.  Upon any such determination, any
such provision, to the extent determined to be invalid, void or unenforceable,
shall be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.


SECTION 18.11.  Headings.  The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.


SECTION 18.12.  Survival of Covenants.  Except as expressly set forth in this
Agreement, the covenants in this Agreement and the Liabilities for the breach of
any obligations in this Agreement shall survive the Distribution and shall
remain in full force and effect.
 
 
28

--------------------------------------------------------------------------------


 
SECTION 18.13.  Waivers of Default.  No failure or delay of any Party (or the
applicable member of its Group) in exercising any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power. 
Waiver by any Party hereto of any default by the other Party hereto of any
provision of this Agreement shall not be deemed a waiver by the waiving Party of
any subsequent or other default.


SECTION 18.14.  Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the affected Party shall have the right to specific performance and
injunctive or other equitable relief of its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative.  The other Party shall not oppose
the granting of such relief on the basis that money damages are an adequate
remedy.  The Parties to this Agreement agree that the remedies at law for any
breach or threatened breach hereof, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived.  Any requirements
for the securing or posting of any bond with such remedy are waived.


SECTION 18.15.  Amendments.  No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party hereto, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of each Party.


SECTION 18.16.  Interpretation.  Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires.  The terms “hereof,” “herein”, “herewith”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement as a whole (including all of the schedules hereto) and
not to any particular provision of this Agreement.  Article, Section or Schedule
references are to the articles, sections and schedules of or to this Agreement
unless otherwise specified.  Any capitalized terms used in any Schedule to this
Agreement but not otherwise defined therein shall have the meaning as defined in
this Agreement.  Any reference herein to this Agreement, unless otherwise
stated, shall be construed to refer to this Agreement as amended, supplemented
or otherwise modified from time to time, as permitted by Section 18.15.  The
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless the context otherwise requires or
unless otherwise specified.  The word “or” shall not be exclusive.


[SIGNATURE PAGE TO FOLLOW]
 
 
29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 
GRAHAM HOLDINGS COMPANY
         
 
By:
/s/ Hal S. Jones       Name:  Hal S. Jones       Title:    Chief Financial
Officer          

 

 
CABLE ONE, INC.
         
 
By:
/s/ Thomas O. Might       Name:  Thomas O. Might       Title:    Chief Executive
Officer          
